                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 18-10201-AB (KS)                                        Date: January 4, 2019
Title       Jessica Vega v, Janel Espinoza




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                            N/A
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

                                            Background

        On December 7, 2018, Jessica Vega (“Petitioner”), a state prisoner proceeding pro se,
filed a Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C. §
2254 (the “Petition”). (Dkt. No. 1.) In a December 11, 2018 Order, the Court observed that it
was unclear from the Petition what Petitioner’s claims for relief were, and the Court ordered
Petitioner to file “a signed First Amended Petition that identifies the constitutional provisions at
issue and explains how her conviction violated those provisions, with a supporting statement of
specific facts.” (See Dkt. No. 4.)

        On December 26, 2018, Petitioner filed a First Amended Petition (the “FAP”), in which
she states: “See attach papers for supporting facts. I’m having a hard time to answer these
questions. It’s my first time and appeal attorney isn’t helping me. So much I can provide too.”
(FAP at 5) (errors in original). Plaintiff attached to the FAP a letter, in which she states: her
strong belief that she was “wrongfully convicted of a crime [she] did not commit or help to
commit”; her concern that she does not know how to complete the habeas petition forms; and her
belief that the outcome “would have been different” if both she and her parents had testified at
her trial. (FAP at CM/ECF Page ID 32-33.) At the end of her letter, she writes “PS Also if I can
get a sentence modification. I got too much time. And for not being present and not
committed.” (Id. at CM/ECF Page ID 33) (errors in original).

       Petitioner also attached to the FAP: one page of the Reporter’s Transcript, in which
defense counsel moved to dismiss several or all of the counts against Petitioner (Id. at CM/ECF


CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 4
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No.        CV 18-10201-AB (KS)                                     Date: January 4, 2019
Title       Jessica Vega v, Janel Espinoza


Page ID 34); two pages of the Clerk’s Transcript, concerning the same motion (id. at CM/ECF
Page ID 35-36); one page of the Reporter’s Transcript, in which defense counsel asked the trial
court, at sentencing, to re-evaluate the evidence against Petitioner (id. at CM/ECF Page ID 37); a
letter to Petitioner from Petitioner’s appellate attorney (id. at CM/ECF Page ID 38-41); and,
finally, a “Rehabilitative Achievement Credit Attendance Summary” from Central California’s
Women’s Facility, with a note from Petitioner that reads: “These are the groups I take and do to
better myself. I’m also working on my Ged. These are also all the papers I have from each
attorney I had that said I had insufficient evidence and did not fight for me as hard as they should
have. Also I never been in trouble and this is my first offense and that I wasn’t involve” (id. at
CM/ECF Page ID 42) (errors in original).

                                         Applicable Law

        Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts,
28 U.S.C. foll. § 2254 (“Habeas Rules”), requires a district court to dismiss a petition without
ordering a responsive pleading where “it plainly appears from the petition and any attached
exhibits that the petitioner is not entitled to relief.” Rule 8 of the Federal Rules of Civil
Procedure requires a complaint in an ordinary civil case to provide fair “notice of the claim such
that the opposing party may defend himself or herself effectively.” Starr v. Baca, 652 F.3d
1202, 1212 (9th Cir. 2011). Habeas Rule 2(c) imposes a “more demanding” pleading standard.
Mayle v. Felix, 545 U.S. 644, 655 (2005). Specifically, Habeas Rule 2 requires, inter alia, that
the Petition specify the grounds for relief available to the petitioner, state the facts supporting
each ground, state the relief requested, be legible, and be signed under penalty of perjury by
Petitioner. The Advisory Committee’s Notes state that “it is the relationship of the facts to the
claim asserted that is important” under Rule 2, and the petition must “state facts that point to a
real possibility of constitutional error.” Advisory Committee’s Note on subd. (c) of Habeas
Corpus Rule 2; Advisory Committee’s Note on Habeas Corpus Rule 4.

        Although the court must construe pro se pleadings liberally, Erickson v. Pardus, 551 U.S.
89, 94 (2007), the court may not supply essential elements of a claim that were not initially pled.
Byrd v. Maricopa County Sheriff’s Dep’t, 629 F.3d 1135, 1140 (9th Cir. 2011); see e.g., Ivey v.
Board of Regents of the University of Alaska, 673 F.2d 266, 268 (9th Cir. 1982). Further,
allegations that are vague, conclusory, “palpably incredible,” “patently frivolous or false,” or
unsupported by a statement of specific facts, are insufficient to warrant relief and are subject to


CV-90 (03/15)                          Civil Minutes – General                            Page 2 of 4
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No.        CV 18-10201-AB (KS)                                   Date: January 4, 2019
Title       Jessica Vega v, Janel Espinoza


summary dismissal. Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990) (quoting
Blackledge v. Allison, 431 U.S. 63, 75-76 (1977)). When the petitioner received notice of a
pleading defect and its consequences and received an opportunity to correct the defect but was
unable to do so, dismissal is appropriate. See, e.g., Simmons v. Kernan, No. 2:17-CV-2276-EFB
P, 2018 WL 4852156, at *2 (E.D. Cal. Oct. 5, 2018) (dismissing habeas petition that does not
comply with the pleading requirements of Rule 8 of the Federal Rules of Civil Procedure and
Rule 2 of the Habeas Rules); Romain v. Fakoury, No. CV 11-07989 DDP AN, 2012 WL
3070997, at *7 (C.D. Cal. Mar. 13, 2012), report and recommendation adopted, No. CV 11-
07989 DDP AN, 2012 WL 3073192 (C.D. Cal. July 30, 2012) (dismissing habeas petition where
the petitioner was unable to amend it to state a claim despite receiving opportunities to do so).

                         Pleading Defects in the First Amended Petition

        The Court previously notified Petitioner that, in her amended petition, she needed to
identify her claims and explain the relationship of the facts to the claims asserted. The Court
warned Petitioner that her failure to timely reply could result in dismissal. Nevertheless,
Petitioner failed to comply with the Court’s order, and, instead, seemed to ask the Court to
conduct its own investigation to determine what claims she should present. (See, e.g., FAP at
CM/ECF Page ID 32-33 (“I’m seeking help for my innocence . . . I don’t know what I’m doing
and don’t have help . . . If you have any questions please write to me.”), id. at CM/ECF Page ID
33 (“Also if you need more information you can get more info from the appeal lawyer that was
appoint to me and is not helping me either anymore.”)) (errors in original). As stated above,
where, as here, the petitioner received notice of a pleading defect and its consequences and
received an opportunity to correct the defect but was unable to do so, dismissal is appropriate.
However, in the interests of justice, the Court grants Petitioner one final opportunity to file a
habeas petition that complies with the pleading standard of Habeas Rule 2.

                                             Order

       IT IS HEREBY ORDERED that, no later than January 25, 2019, Petitioner shall show
cause why this action should not be dismissed for failure to comply with the applicable pleading
standards. To discharge this Order, Petitioner must file, no later than January 25, 2019, a
Second Amended Petition that clearly and concisely identifies her claims for relief – that is,
what aspects of the police investigation and/or Petitioner’s subsequent trial, conviction,


CV-90 (03/15)                         Civil Minutes – General                          Page 3 of 4
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        CV 18-10201-AB (KS)                                      Date: January 4, 2019
Title       Jessica Vega v, Janel Espinoza


and/or sentence Petitioner believes violated her constitutional rights. Petitioner must also
explain in the Second Amended Petition why she believes these aspects of the police
investigation and/or her subsequent trial, conviction, and/or sentence violated her constitutional
rights.

        The Court will liberally construe a pro se pleading but it cannot conduct its own
investigation or parse through letters and other documents to determine the number and nature of
Petitioner’s claims for relief. As stated above, at a minimum, the Second Amended Petition must
provide “fair notice” of the number and nature of Petitioner’s claims. To these ends, the Clerk is
directed to send Petitioner a copy of the Central District’s form Section 2254 Petition (Form CV-
69).

       Alternatively, Petitioner may file a signed document entitled Notice of Voluntary
Dismissal pursuant to Rule 41 of the Federal Rules of Civil Procedure. Such a dismissal would
be without prejudice.

       However, Petitioner’s failure to timely file either a Notice of Voluntary Dismissal or
a Second Amended Petition that clearly identifies the number and nature of her claims for
federal habeas relief will result in a recommendation of dismissal.

        IT IS SO ORDERED.



                                                                                               :
                                                                Initials of Preparer   gr




CV-90 (03/15)                         Civil Minutes – General                               Page 4 of 4
